Case: 2:21-cr-00130-EAS Doc #: 1 Filed: 07/15/21 Page: 1 of 2 PAGEID #: 1

 

rie
ereunp ge, MAGEL
UNITED STATES DISTRICT COURT “CLFRK OF SURI
SOUTHERN DISTRICT OF OHIO £59
EASTERN DIVISION 99) UL 15 PRO
ae DISTRICT Ge Cin
Siti CRN DIST. GHIO
UNITED STATES OF AMERICA, Si, pv. COLt LIMBUS
CASENO. 2.2} -ce- | 4
Plaintiff,
JUDGE SARGLS
|
VS,
INDICTMENT
TIMOTHY MCNEW,
18 U.S.C. § 922(2)(1)
Defendant. 18 U.S.C. § 924(a)
FORFEITURE ALLEGATION
THE GRAND JURY CHARGES:
COUNT ONE

On or about June 10, 2021, in the Southern District of Ohio, the defendant, TIMOTHY
MCNEW,, knowing at that time that he had been previously convicted of a crime punishable by
imprisonment for a term exceeding one year, did knowingly possess, in or affecting interstate
commerce, ammunition, specifically, Remington 9mm Luger ammunition.

In violation of 18 U.S.C. §§ 922(¢)(1) and 924(a).
Case: 2:21-cr-00130-EAS Doc #: 1 Filed: 07/15/21 Page: 2 of 2 PAGEID #: 2

FORFEITURE ALLEGATION

The allegations of Count One of this Indictment are realleged and by this reference fully
incorporated herein for the purpose of alleging forfeitures to the United States of America
pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

Upon conviction of the offense alleged in Count One of the Indictment, the defendant,
TIMOTHY MCNEW,, shall forfeit to the United States all ammunition used and/or possessed in
violation of such offenses, including but not limited to: Remington 9mm Luger ammunition,
seized on June 10, 2021.

Forfeiture in accordance with 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c) and
Rule 32.2 of the Federal Rules of Criminal] Procedure.

A TRUE BILL.

s/Foreperson
FOREPERSON

VIPAL J. PATEL
Acting United States Attorney

SKZ

NICOLE PAKIZ @/
Assistant U.S. Attorney
